Citation Nr: 1235459	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-37 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for asbestosis, effective February 21, 2006.  Later that month, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006. 

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his asbestosis, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of the appeal, by rating decision dated in August 2007, the RO granted a 10 percent rating for asbestosis, from the February 21, 2006 effective date of the grant of service connection.  However, inasmuch as a higher rating is available for asbestosis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2008, the Veteran submitted additional medical evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in October 2010.  See 38 C.F.R. § 20.1304 (2010). 

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC), and returned this matter to the Board for further appellate consideration.

In October 2011, the Board remanded the claim again to the RO, via the AMC, for further development.  After accomplishing the further action, the AMC continued to deny the claim (as reflected in an August 2012 SSOC), and once again returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

During a January 2012 VA respiratory examination, which was performed pursuant to the development action directed in the Board's October 2011 remand, the VA examiner opined that the Veteran does not have asbestosis, but rather, an "asbestosis related pulmonary disease without the diagnosis of asbestosis."  The examiner also diagnosed chronic obstructive pulmonary disorder (COPD) which she attributed to the Veteran's history of cigarette smoking.  The examiner opined further that the Veteran's pulmonary symptoms, which include dyspnea with moderate or heavy exertion, are attributable to the Veteran's COPD.  In support of this conclusion, the examiner noted that prior pulmonary function testing revealed indicated general improvement of pulmonary function after bronchodilator use, which, the examiner stated is consistent with COPD only.  The examiner also noted that the Veteran reported relief during the examination after combivent inhaler use.  According to the examiner, although the use of a combivent inhaler is effective in treating COPD, the use of such inhalers apparently do not work for asbestosis.

The facts upon which the VA examiner has based her rationale for her January 2012 opinion appear to be contradicted by other evidence in the record.  Although the Board notes that the January 2012 VA examination was performed in conjunction with a review of the claims file, the Board notes that the VA examiner did not address these additional facts in her rationale and discussion.  As such, it remains unclear to the Board as to whether the VA examiner was aware of these additional facts, and, how these additional facts affect her conclusions and rationale.  For those reasons, the VA examiner's January 2012 opinion is incomplete.

First, the Board notes that although a pulmonary function test (PFT) performed during the January 2012 VA examination revealed improved Forced Vital Capacity (FVC) after bronchodilator use,  PFTs performed during VA treatment in July 2006, a July 2007 VA examination, and during a December 2007 private evaluation showed that FVC values were actually decreased after bronchodilator use.  Although this evidence appears to directly contradict the VA examiner's finding that the Veteran experienced improved pulmonary function after bronchodilator use, she did not address this evidence in her discussion.  Moreover, the Board notes that testing for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not performed during the January 2012 VA examination.  Hence, the VA examiner's conclusion that the Veteran's pulmonary function was improved after bronchodilator use is also not based upon a complete study.  In that regard, a DLCO test was performed in February 2012, after the January 2012 VA examination.  Obviously, the VA examiner did not have the benefit of the Veteran's DLCO test results at the time of the January 2012 VA examination.

Second, and to the extent that the VA examiner based her opinion upon the Veteran's statement during the examination that he experienced improvement in his pulmonary symptoms after combivent inhaler use, the Board points out that during a November 2010 VA respiratory examination, the Veteran expressly reported that he had stopped using inhalers several months prior because they were not helpful in managing his symptoms.  Although this information also appears to contradict the January 2012 VA examiner's opinion, she also does not discuss this discrepancy in her rationale.

Third, the Board also notes that VA respiratory examinations performed in July 2006, July 2007, and November 2010, each provided diagnoses of asbestosis, and moreover, attributed the Veteran's pulmonary symptoms to his asbestosis.  Despite the January 2012 VA examiner's differing opinion, she does not address these previous opinions in her rationale, nor does she provide any discussion as to why her own findings and opinions should be distinguished from these previous opinions.

In light of the foregoing, the Board finds that the opinions and rationale expressed in the January 2012 VA examination is incomplete.  As such, efforts should be made to contact the VA examiner who performed the January 2012 VA examination for an addendum opinion which addresses each of the deficiencies outlined above.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to obtaining the addendum report as directed above, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records.

The record indicates that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, and, the claims file contains treatment records from that facility through February 2012.  However, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia VAMC all outstanding, pertinent records evaluation and/or treatment of the Veteran since February 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since February 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence that is not currently of record, pertinent to the claim for an initial disability rating disability rating in excess of 10 percent for asbestosis. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the January 2012 VA examination for an addendum opinion addressing the severity of the Veteran's asbestosis related pulmonary disease.

The examiner should provide a revised opinion as to the etiology of the Veteran's pulmonary symptoms and any decreased pulmonary function as shown by the pulmonary function tests in the record.  In particular, the examiner should clarify whether the following additional information contained in the record changes the opinions provided in her January 2012 VA examination report:

a)  PFTs performed during VA treatment in July 2006 and February 2012, and PFTs performed during private treatment in December 2006 each revealed decreased FVC values after use of a bronchodilator;

b)  DLCO tests performed in December 2006, December 2007, and February 2012 revealed values that were 54 percent, 55 percent, and 39.3 percent of predicted values respectively;

c)  the Veteran reported during his November 2010 VA examination that he was not using inhalers at that time because they were not helpful; and

d)  the Veteran was diagnosed with asbestosis and his pulmonary symptoms were attributed to asbestosis during VA examinations performed in July 2006, July 2007, and November 2010.

In rendering the requested opinions, the examiner should provide discussion as to why or why not the additional facts provided above do or do not change the opinions expressed in her January 2012 report.  The examiner should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's post-service- treatment records including PFT results from the Columbia VAMC dated July 2006 and February 2012; private PFT results dated December 2006 and December 2007; prior VA examination reports dated July 2006, July 2007, November 2010, and January 2012; and the VA examiner's addendum report dated August 2012.

The physician should set forth the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


